59 N.Y.2d 702 (1983)
In the Matter of Eugene Valentin, on Behalf of Himself and All Other Sanitation Men Similarly Situated, et al., Appellants,
v.
Board of Trustees of the New York City Employees' Retirement System et al., Respondents.
Court of Appeals of the State of New York.
Decided May 3, 1983.
Morris Weissberg for appellants.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Irving Genn of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (91 AD2d 916).